Citation Nr: 0325959	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  97-32 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for frostbite 
residuals.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
April 1978.

This matter arose from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied service connection for a 
heart disorder and determined that no new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for frostbite residuals and for an 
acquired psychiatric disorder.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

In March 1999, the veteran testified before the undersigned 
member of the Board.  In February 2000, the Board determined 
that the claim of entitlement to service connection for a 
heart disorder was not well grounded and that issue is 
therefore no longer before the Board.  The Board also 
determined that new and material evidence had been submitted 
on the issues of service connection for frostbite residuals 
and service connection for an acquired psychiatric disorder 
and granted the application to reopen them.  The Board then 
determined that the claims were well grounded and remanded 
them for additional development.

The claim of entitlement to service connection for an 
acquired psychiatric disorder will be addressed in the REMAND 
portion of the decision.  


FINDING OF FACT

Competent medical evidence tends to link cold injury 
residuals to active service.  





CONCLUSION OF LAW

Cold injury residuals were incurred in active service.  
38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
underwent an enlistment examination in July 1977.  The 
veteran completed a medical history questionnaire and checked 
"no" to history of foot trouble.  The examiner found the 
veteran to be normal.   

On December 7, 1977, the veteran complained of bilateral foot 
pain, reporting that he had been exposed to cold weather one 
week earlier and had not been issued overshoes.  A Dr. 
Bellafiore noted swollen toes and forefeet.  The assessment 
was probable 1st degree cold weather injury.  The veteran was 
ordered to get bed rest and then return to the clinic.  On 
December 8, he returned.  Dr. Bellafiore noted probable cold 
injury and ordered more bed rest.  

On December 12, 1977, an examiner noted that a diagnosis of 
frostbite from Graf (Grafenweir) had been given.  An examiner 
noted that the veteran reportedly had been required to 
participate in a major training exercise without proper 
boots, thus allowing the feet to become emaciated 
[macerated?] due to the wet conditions.  His feet were 
minimally edematous with fissures in the web spaces.  The 
impressions were (1) cold injury due to lack of field gear, 
and (2) tinea pedis.  The feet were treated for a fungal 
infection and the veteran was restricted from field duty for 
2 weeks.  

On December 20, 1977, the veteran complained of numbness in 
both feet in the area of the toes and reported that the toes 
had felt that way, more or less, since returning from Graf.  
The examiner saw "no real visible signs" and gave an 
assessment of a painful left foot.   

A March 1978 separation examination report reflects that the 
veteran checked "yes" to history of foot trouble.  

In May 1978, the veteran filed a claim for VA benefits, 
requesting service connection for asthma and hypertension.  
He did not mention foot trouble.  

In November 1978, the RO obtained the veteran's SMRs from the 
Army Adjutant General's Office.  

In November 1985, the veteran added a claim for service 
connection for residuals of frostbite of the feet.  The claim 
was denied in September 1986 and the veteran did not appeal 
that decision.  

In December 1996, the veteran re-applied for service 
connection for frostbite.  He submitted various medical 
records; however, none of these records tends to link 
frostbite residuals to active service.  

In May 1997, the RO determined that new and material evidence 
had not been submitted to reopen previously denied claim and 
the veteran appealed.  The veteran subsequently supplied a 
list of facilities that had provided medical treatment.  

The veteran underwent a VA compensation and pension 
examination for cold injury residuals in March 1998.  During 
the examination, the veteran reported that he had been out in 
the cold for about three hours in Germany in December 1977 
when he felt pain and numbness of the toes, and noticed 
swelling and discoloration.  He currently complained of pain 
and swelling in the feet.  The examiner noted bilateral pes 
planus.  There was no swelling on foot tenderness on 
palpation but the veteran appeared to be in pain while 
walking the floor barefoot.  The impression was history of 
cold injury with residual paresthesias.  The examiner 
attributed bilateral 1+ pitting edema of the legs to 
medication taken for hypertension.  The examiner did not 
mention a review of the claims file.  

The veteran underwent a VA neurology compensation and pension 
examination in April 1998.  The examiner found the feet to be 
neurologically normal, although the veteran supplied a 
history of pain and numbness of the toes of both feet since 
suffering a frostbite injury to the feet in 1977.  The 
examiner did not mention a review of the claims file.  

In March 1999, the veteran testified before the undersigned 
member of the Board that he missed getting issued his winter 
boots because of a scheduling conflict and later, during the 
field exercise, he was out in the snow for about 24 hours.  
He testified that his feet froze and the condition might have 
been aggravated by wetness because his feet also tended to 
sweat.  Afterward, a medic looked at his feet and told him to 
stay off of them.  The veteran recalled that the feet looked 
swollen and the toes were cracked and discolored and he 
recalled that he was on light duty for about two weeks.  He 
testified that he continued to have foot problems ever since 
then and he presently had the same problems with his feet.  

In July 1999, the veteran submitted a letter from John 
Bubser, D.P.M.  Dr. Bubser reported that electromyography 
(EMG) and nerve conduction velocity studies ruled out tarsal 
tunnel syndrome as a cause of the veteran's bilateral foot 
pain.  The doctor noted that the veteran had plantar 
fasciitis and left heel spur syndrome; however, the doctor 
felt that current complaints of pain and numbness were 
associated with the previous thermal injury.  

As noted in the introduction, in February 2000, the Board 
remanded the case to the RO for additional development.  The 
RO subsequently received the above-mentioned EMG report as 
well as numerous VA outpatient treatment reports.  An April 
2000 VA record reflects that the veteran had some neuropathy, 
possibly secondary to frostbite.  

In August 2002, the veteran also underwent a VA cold injuries 
compensation and pension examination.  The examiner reviewed 
the claim file and reported that the frostbite claim was 
difficult to evaluate.  The examiner could not recall whether 
the veteran had been exposed to cold during the month of 
November or the month of December, and stated that the 
temperature during that time was unknown.  The examiner noted 
that the SMRs contained only one note written by a doctor, 
who noted complaints of pain and numbness but could see no 
observable changes in the veteran's feet, which meant that 
they looked normal.  The examiner felt that any present 
symptom was not cold related, but rather, was caused by other 
problems.  The examiner noted that there was some edema, 
swelling, and discoloration that could be consistent with 
thrombophlebitis, severe cellulites with fibrosis, or chronic 
lymphedema secondary to infection rather than deep venous 
disease.  The examiner did not see any change related to 
frostbite.  The examiner noted the presence of pes planus and 
noted that the feet were relatively warm and pink.  There was 
no fungus infection and no cracks between the toes.  There 
were no residuals of frostbite.  X-rays were normal.  The 
examiner speculated that the veteran had cold, swollen feet 
during active service that responded to treatment.  

In January 2003, the RO issued an SSOC discussing the 
evidence and notifying the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In March 2003, the RO received a copy of an October 2002 
private physical examination report signed by Dr. Mary 
Kramer.  The report reflects that the veteran had apparently 
reported frostbite in 1977 with chronic paresthesias since 
that time.  

In May 2003, the RO issued another SSOC.  

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative of 
any information and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO gave the 
veteran all required notices in a January 2003 SSOC.  The 
Board finds that VA has met all notice and duty to assist 
obligations under the new law, to include as delineated under 
the newly promulgated implementing regulations.

The veteran has been notified as to the laws and regulations 
governing service connection.  He has been advised of the 
evidence considered in connection with his claims, and what 
evidence that is potentially probative or not probative of 
the claims.  38 C.F.R. § 3.159(b)(1), (e).  The RO has 
attempted to obtain, and has associated with the claims file, 
all pertinent service records, VA medical records, and the 
private medical records identified by the claimant that could 
be located.  

The RO has notified the veteran of the provisions of the VCAA 
and its potential impact on his claims, allowing him an 
additional period of time in which to present evidence and/or 
argument in support of the appeal.  The veteran has responded 
to those requests with additional private medical evidence at 
various times.  

III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In this case, there is ample evidence of an in-service cold 
injury.  The SMRs clearly document complaint of bilateral 
foot numbness and other symptoms following exposure to cold 
weather during an exercise in Germany in December 1977.  At 
that time, a doctor reported swollen toes and forefeet and 
made a diagnosis of "probable 1st degree cold weather 
injury".  The Board notes that frostbite is damage to 
tissues as the result of exposure to low environmental 
temperatures.  Deep frostbite sometimes leads to gangrene; it 
is marked by persistent ischemia, secondary thrombosis, and 
livid cyanosis.  Superficial frostbite may be manifested as 
simple erythema, transient anesthesia, and superficial 
bullae.  Dorland's Illustrated Medical Dictionary 665 (28th 
ed. 1994).  There is no evidence that the veteran suffered 
deep frostbite.  Some discoloration was noted in December 
1977, but neither livid cyanosis nor circulatory disturbance 
was noted.  

The veteran's separation examination report reflects that he 
checked "yes" to history of foot trouble.  The veteran has 
reported paresthesias since then, thus providing evidence of 
continuity of symptomatology as required by 38 C.F.R. 
§ 3.303(b).  Although the veteran has attributed his 
bilateral foot paresthesias to cold injury residuals, he, as 
a layman without proper medical training and expertise, is 
not competent to provide probative evidence on a medical 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Thus, although he is competent to supply lay 
evidence of continuity of symptomatology, his opinion cannot 
be used as evidence to link those symptoms to cold injury 
residuals. 

The VA examiner of March 1998 linked residual paresthesias 
with the in-service cold injury.  Although the claims file 
was not reviewed, the examiner appeared to rely on correct 
facts.  Thus, that opinion retains its probative value.  

In August 2002, another VA examiner reviewed the claims files 
and remarked that the case would be difficult to evaluate, a 
point that the Board will keep in mind.  That examiner noted 
that no observable changes were noted in the feet at the time 
of the injury.  The Board notes that in December 1977, Dr. 
Bellafiore reported swollen toes and forefeet and 5 days 
later another examiner noted minimally edematous feet.  Thus, 
the Board does not agree that a change was not observed at 
the time of the cold injury.  

In summation, there is documentation of an in-service cold 
injury, lay evidence of continuity of symptomatology, a VA 
medical opinion that attributes continued paresthesias to 
cold injury residuals, and another VA medical opinion that 
attributes this to other causes.  Moreover, the veteran's 
private podiatrist has offered a favorable nexus opinion.  
The Board finds the competent nexus evidence to be in 
relative equipoise on the matter.  Therefore, the benefit of 
the doubt doctrine is for application and the claim must be 
granted.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

Entitlement to service connection for frostbite residuals is 
granted.


REMAND

With respect to service connection for an acquired 
psychiatric disorder, the medical authorities disagree on 
what, if any, psychiatric condition the veteran may have and 
the etiology, if any, for those diagnoses.  The record 
contains diagnoses of schizophrenia and PTSD and more 
recently a VA psychiatrist has found that no Axis I diagnosis 
is appropriate.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The Court has held that a PTSD diagnosis must be presumed to 
concur with the applicable diagnostic criteria for that 
disorder in terms of the adequacy of the symptomatology and 
the stressor, whether a stressor actually occurred is a 
question to be decided by the adjudicative body.  Moreover, 
if the Board finds that the diagnosis of PTSD does not comply 
with the applicable diagnostic criteria pertaining to the 
adequacy of the symptomatology or the severity of the 
stressor, remand of the case for clarification of the 
diagnosis or additional examination is required.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
additional psychiatric treatment received 
since October 2002.  The RO should then 
take all necessary steps to obtain copies 
of those records and advise the veteran 
if the records are not obtained.  

2.  The RO should schedule the veteran 
for a psychiatric examination by a panel 
of two board-certified psychiatrists.  
The psychiatrists must review the claims 
folders before completing the examination 
report and the psychiatrists should note 
such review in their examination report.  
The psychiatrists should (1) examine the 
veteran; (2) identify all existing 
psychiatric diagnoses; and, (3) provide 
an opinion as to whether it is at least 
as likely as not that each identified 
psychiatric disability had its onset in, 
or is otherwise related to the veteran's 
period of active service.  The 
psychiatrists are specifically requested 
to state whether the veteran meets the 
criteria for a diagnosis of PTSD under 
the DSM IV, and, if such diagnosis is 
warranted, state the stressor(s) relied 
upon in arriving at such diagnosis.  All 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The rationale 
for all conclusions reached should be 
provided in a legible report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the claim of entitlement to 
service connection for an acquired 
psychiatric disorder.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



